1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8
                                                 ***
9
      JAMES CURTIS PHILLIPS,                             Case No. 2:16-cv-02709-JCM-BNW
10
                                       Petitioner,                     ORDER
11           v.
12
      BRIAN WILLIAMS, et al.,
13
                                   Respondents.
14

15

16          Having twice received notice of undeliverable mail to petitioner’s address of
17   record, this court entered an order on May 16, 2019, directing petitioner to comply with
18   his obligation to notify this court of any change of his mailing address and allowing him
19   30 days to do so. ECF No. 21. See LR IA 3-1 (“An attorney or pro se party must
20   immediately file with the court written notification of any change of mailing address.”).
21   Not surprisingly, that order was also returned to the court as undeliverable. ECF No. 22.
22   In addition, petitioner has not filed a document in this case since filing an amended
23   petition in February 2017.
24          Based on the foregoing, this case will be dismissed. See LR IA 3-1; Fed. R. Civ.
25   P. 41(b) (permitting dismissal for failure to comply with court order); Ferdik v. Bonzelet,
26   963 F.2d 1258, 1260 (9th Cir. 1992) (recognizing inherent power of district courts to
27   control their dockets by imposing sanctions, which includes dismissal of a case where
28   appropriate).
                                                     1
1           IT IS THEREFORE ORDERED that the amended petition for writ of habeas

2    corpus (ECF No. 8) is DISMISSED without prejudice. The Clerk of Court shall enter

3    judgment accordingly.

4           IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as

5    jurists of reason would not find the court’s dismissal of this action to be debatable or

6    incorrect.

7                 July 2,___
            DATED THIS    2019.
                             day of ______________________, 2019.

8

9
                                               JAMES C. MAHAN,
10                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
